DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 12/23/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate both the vertically extending mount 64 and the scraper blades 84 (two occurrences) in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pritzl (US 2011/0308421 A1).
Referring to Claim 10: Pritzl discloses a rail tie plate retaining workhead for use in conjunction with a rail tie replacement machine moving along a railroad track having a pair of rails, said workhead comprising: a workhead frame (42) configured for movement along the track relative to the rail tie replacement machine (Para. [0036]); 
a pair of plate retaining frames (46), each said plate retaining frame associated with a respective one of the rails (14), and being connected to said workhead frame (Para. [0040]) (Fig. 2); and 
a pair of opposed rail tie plate gripping jaws (86) connected to each said plate retaining frame (46), said jaws being configured for reciprocating along a direction parallel to the rails (14) between a plate release position (Fig. 4) and a plate grabbing position (Fig. 5) (Para. [0049]), wherein each said plate retaining frame (46) has a pair of spaced, parallel guide shafts (50, 52), and a pair of said jaws (86) are slidable along said guide shafts between a plate release position (Fig. 4) and a plate grabbing position (Fig. 5) (Para. [0042]).

Referring to Claim 17: Pritzl teaches a rail tie plate retaining workhead further including a rail clamp (62) associated with each said plate retainer frame (Para. [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pritzl (US 2011/0308421 A1) in view of Sperling (US 7,926,426 B2).
Referring to Claim 1: Pritzl teaches a rail tie plate retaining workhead for use in conjunction with a rail tie exchanger moving along a railroad track having a pair of rails, said workhead comprising: 
a workhead frame (42) configured for movement along the track relative to the rail tie replacement machine (Para. [0036]); 
a pair of plate retaining frames (46), each said plate retaining frame associated with a respective one of the rails (14), and being connected to said workhead frame (Para. [0040]) (Fig. 2); 
each said plate retaining frame having at least one rail guide wheel (58) connected to said retaining frame using a suspension rod (90), said wheels vertically reciprocating between an extended position (Fig. 3), in which said workhead is raised to a travel position (Para. [0047]), and a retracted position (Fig. 4), in which said 
	Pritzl does not specifically teach that the rail guide wheels 58 are connected to the plate retaining frame 46 using a fluid powered cylinder. Rather, Pritzl teaches that the rail guide wheels 58 are connected to the plate retaining frame 46 using suspension rods 90 and mounting blocks 92 that extend and retract according to the lift cylinder 44 (Para. [0046]). 
However, Sperling teaches a railway scrap recovery vehicle, wherein “[e]ach guide wheel assembly includes a hydraulic actuator for raising and lowering the respective guide wheel 35 so that guide wheels 35A in their lowered position are configured to ride along rail 18A and guide wheels 35B in their lowered position are configured to ride along rail 18B.” (Col. 4, lines 15-20) (Figs. 1 and 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Pritzl to replace the suspension rods 90 and mounting blocks 92 with hydraulic actuators, as taught by Sperling, in order to allow the guide wheels to be raised and lowered independent of one another and independent of the workhead frame lifting cylinder 44, and thus, create a more adaptable system.

Referring to Claim 2: Pritzl teaches a rail tie plate retaining workhead, further including a pair of opposed rail tie plate gripping jaws (86) connected to each said plate retaining frame (46), said jaws being configured for reciprocating along a direction parallel to the rails (14) between a plate release position (Fig. 4) and a plate grabbing position (Fig. 5) (Para. [0049]).

Referring to Claim 3: Pritzl teaches a rail tie plate retaining workhead, wherein each said plate retaining frame (46) has a pair of spaced, parallel guide shafts (50, 52), and a pair of said jaws (86) are slidable along said guide shafts between a plate release position (Fig. 4) and a plate grabbing position (Fig. 5) (Para. [0042]).

Referring to Claim 9: Pritzl teaches a rail tie plate retaining workhead further including a rail clamp (62) associated with each said plate retainer frame (Para. [0041]).

Referring to Claim 11: Pritzl teaches a rail tie plate retaining workhead, wherein each said plate retaining frame has at least one rail guide wheel (58) connected to said retaining frame using a suspension rod (90), said wheels vertically reciprocating between an extended position (Fig. 3), in which said workhead is raised to a travel position (Para. [0047]), and a retracted position (Fig. 4), in which said workhead is lowered to a working position in operational relationship with at least one targeted rail tie plate (16) (Para. [0049]).
	Pritzl does not specifically teach that the rail guide wheels 58 are connected to the plate retaining frame 46 using a fluid powered cylinder. Rather, Pritzl teaches that the rail guide wheels 58 are connected to the plate retaining frame 46 using suspension rods 90 and mounting blocks 92 that extend and retract according to the lift cylinder 44 (Para. [0046]). 
However, Sperling teaches a railway scrap recovery vehicle, wherein “[e]ach guide wheel assembly includes a hydraulic actuator for raising and lowering the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Pritzl to replace the suspension rods 90 and mounting blocks 92 with hydraulic actuators, as taught by Sperling, in order to allow the guide wheels to be raised and lowered independent of one another and independent of the workhead frame lifting cylinder 44, and thus, create a more adaptable system.

Allowable Subject Matter
Claims 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 12 and depending claims 5-8 and 13-16, respectively, the prior art fails to teach a rail tie plate retaining workhead “further including a ballast scraper assembly mounted to said workhead frame between said plate retaining frames,” as recited in claims 4 and 12. Ballast scrapers, clearers and scarifiers are taught by the following references: US-6536354-B1; US-5467717-A; US-5193461-A; US-5125345-A; US-5046270-A; US-4955301-A; US-4862806-A; US-4809614-A and DE-2230202-B1. However, it would not be obvious to modify Pritzl with one of the aforementioned ballast scrapers between the plate retaining frames of Pritzl. Such a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to tie plate retaining workheads and/or parallel guide shafts: US-5617795-A; US-5117760-A; US-8522688-B2; US-5074219-A; and US-7926426-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617